DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
This Office Action is in response to the amendments filed on 12/09/2021.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of the Non-Final Office Action on 08/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method of manufacturing an organic light- emitting display apparatus comprising forming a first capping layer on the second electrode corresponding to the light emission area and forming a second capping layer on the second electrode corresponding to the transmission area, wherein the second capping layer is formed separately from the first capping layer, and  the first capping layer is thicker than the second capping layer in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method of manufacturing an organic light- emitting display apparatus comprising forming a first capping layer on the second electrode corresponding to the light emission area and forming a second capping layer on the second electrode corresponding to the transmission area, wherein the second capping layer is formed separately from the first capping layer, and wherein the first capping layer and the second capping layer extend from one pixel to another pixel of the plurality of pixels in combinations with other claim limitations as required by claim 7.
The dependent claims 2-6 and 8-12 are allowable by virtue of the dependence upon the claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891